Citation Nr: 0917224	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  01-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
asthma and awarded a 10 percent initial evaluation for that 
disability.  During the course of the appeal, the evaluation 
for his service-connected asthma was increased to 30 percent 
disabling.  The effective date for the award was the date 
that the Veteran filed his claim for service connection, 
November 9, 1992.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2002.  Thereafter, the Board 
issued a decision in June 2003 that denied a disability 
evaluation in excess of 30 percent for the Veteran's asthma.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in April 2004 
vacating the Board's prior decision and remanding the case 
for further action.  In September 2004, the Board remanded 
the case for further development.

In November 2005, the Board denied the Veteran's claim for an 
initial rating in excess of 30 percent for bronchial asthma.  
The Veteran again appealed to the CAVC, and in a January 2007 
Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion for Remand.  The Board's decision 
was vacated and the Veteran's claim was remanded to the 
Board.  In July 2007, the Board remanded the Veteran's claim 
for further development.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to October 7, 1996, the Veteran's bronchial asthma 
did not manifest severe disability with frequent attacks of 
asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication or more than light manual labor precluded.

2.  Prior to March 4, 1999, the Veteran's bronchial asthma 
did not manifest severe disability with frequent attacks of 
asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication or more than light manual labor precluded, or an 
FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40-55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

3.  Beginning March 4, 1999, the Veteran's bronchial asthma 
did not manifest an FEV-1 less than 40 percent predicted, or; 
FEV- 1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for bronchial asthma have not been met for the 
period prior to March 4, 1999.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6602 (1996, 
2008).

2.  The criteria for an evaluation of 60 percent disabling 
and no higher for bronchial asthma have been met for the 
period beginning March 4, 1999.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6602 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted and/or the VA has 
obtained all adequately identified private treatment records, 
including those from Rush Hospital; Drs. H, S, L.T., P.W., 
and C.C.; Riley Memorial Hospital; Choctaw After Hours 
Clinic; Livingston Clinic; Bryan W. Whitfield Memorial 
Hospital; and Hill Hospital, and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in January 1993, May 1996, February 
2000, November 2001, October 2004, and September 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has reviewed in detail the four volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses the severity of the Veteran's 
condition.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

Service connection was established for bronchial asthma in a 
rating decision dated in September 2000, and a 10 percent 
rating was established under 38 C.F.R. § 4.97, DC 6602 
effective November 9, 1992.  As noted above, subsequently, 
the Veteran was granted an initial evaluation of 30 percent 
disabling for bronchial asthma effective November 9, 1992.  
This appeal addresses the initial disability rating assigned 
for the Veteran's service-connected disability upon the award 
of service connection; therefore, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Effective October 7, 1996, the schedular criteria for the 
evaluation of bronchial asthma were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to October 7, 1996, a 10 percent rating was warranted 
under Diagnostic Code (DC) 6602 for mild asthma, with 
paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezes and dyspnea) occurring several times per 
year, and no clinical findings between attacks.  A 30 percent 
rating was warranted under DC 6602 for moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) occurring several times a year with 
moderate dyspnea on exertion between attacks.  The next 
schedular evaluation of 60 percent required severe disability 
with frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the revised criteria for DC 6602, a 10 percent rating 
was warranted for FEV-1 of 71 to 90 percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or intermittent inhalational 
or oral bronchodilator therapy.  A 30 percent evaluation is 
warranted for bronchial asthma where any of these conditions 
is manifested by FEV-1 of 56-70 percent predicted, or; FEV-
1/FVC of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 
40-55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for FEV-1 
less than 40 percent predicted, or; FEV- 1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications. 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2008).

In a VA treatment note, dated in August 1989, the Veteran was 
prescribed daily inhalational bronchodilator therapy.  The 
Veteran was also noted to be prescribed oral prednisone 
(steroid) therapy on an overlapping dose.  In a private 
treatment record, dated in August 1989, the Veteran was 
prescribed daily oral inhalational bronchodilator therapy and 
a tapering dose of oral prednisone.  The Veteran has been 
consistently prescribed daily inhalational bronchodilator 
therapy since August 1989.  

In September 1989 the Veteran underwent an outpatient VA 
pulmonary function test.  The Veteran's FEV-1 was noted to be 
76 percent of predicted and his FEV-1/FVC was noted to be 75 
percent.

In a VA treatment note, dated in October 1992, the Veteran 
was treated for an asthma attack.  The Veteran was noted to 
be prescribed daily inhalational bronchodilator therapy but 
not oral systemic steroids.

In January 1993 the Veteran was afforded a VA Compensation 
and Pension (C&P) respiratory examination.  Upon testing, the 
Veteran's FEV-1 was noted to be 68 percent of predicted and 
his FEV-1/FVC was noted to be 59 percent.  The Veteran was 
not noted to have a severe disability with frequent attacks 
of asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication or to have more than light manual labor precluded.

In March 1993 the Veteran underwent a private examination in 
conjunction with his claim for Social Security Disability 
Insurance benefits.  The Veteran reported that he has had 
difficulty with asthma since he was 17.  He stated that he 
wheezes daily and that he takes Theophylline, Cimetidine, 
Guaifenesin, and Metaprel Inhaler for his asthma.  The 
Veteran indicated that he has difficulty with his breathing 
with exertion, such as walking.

In August 1993 the Veteran was treated as an inpatient by VA 
for an exacerbation of his asthma.  Upon discharge the 
Veteran was prescribed daily bronchodilator therapy and a 
prednisone taper.  The Veteran was prescribed refills for the 
taper.

In VA treatment notes, dated in April to May 1994, the 
Veteran was noted to be treated as an inpatient for an acute 
exacerbation of asthma.  The Veteran was treated, as an 
inpatient, first with intravenous steroids and then oral 
steroids.

Twice in March 1995 the Veteran was treated as an inpatient 
for exacerbations of his asthma at private hospitals.  In a 
private inpatient treatment note, dated in April 1996, the 
Veteran was noted to be treated with intravenous steroids, 
among other medications, for acute bronchospasm, asthma, and 
acute dyspnea.

In May 1996 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he first had asthma in April 1978 
while in service.  He indicated that he did not have any 
flare-ups of asthma from April 1978 to 1984.  He reported 
that he had a flare-up of asthma in 1984 and that they then 
became more frequent.  He stated that they are most frequent 
in the fall and spring.  The examiner diagnosed the Veteran 
with bronchial asthma.

In December 1997, the Veteran underwent a private pulmonary 
function examination.  Testing revealed a pre-bronchodilator 
FEV-1 of 62 percent of predicted and a post-bronchodilator 
FEV-1 of 54 percent of predicted.

In a VA treatment note, dated in January 1998, the Veteran 
was noted to have stable asthma.  In February 1998, the 
Veteran indicated that he had occasional episodes of dyspnea 
on exertion.  In August 1998, the Veteran was noted to have a 
diagnosis of asthma and pulmonary emphysema and to use 
bronchodilators.  The note reported that the Veteran 
indicated that he only had rare episodes of shortness of 
breath.

On March 4, 1999 the Veteran was afforded a VA C&P pulmonary 
examination.  Pulmonary function testing revealed an FEV-1 of 
53 percent of predicted and an FEV-1/FVC of 55 percent.  The 
Veteran was noted to be prescribed daily bronchodilator 
therapy.

In February 2000 the Veteran was afforded a VA C&P pulmonary 
examination.  The Veteran reported having been hospitalized a 
number of times over the years for his asthma and an average 
of three to four times a year between 1992 and 1998.  
Pulmonary function testing revealed an FEV-1 of 51 percent of 
predicted and an FEV-1/FVC of 71 percent.

In November 2001 the Veteran was afforded a VA C&P 
respiratory examination.  Pulmonary function tests were 
performed but no post-bronchodilator results were reported.  
In December 2001 the Veteran was noted to have an FEV-1 of 64 
percent of predicted and an FEV-1/FVC of 79 percent.

In April 2004 the Veteran underwent a VA outpatient pulmonary 
function test.  The test revealed an FEV-1 of 36 percent of 
predicted and an FEV-1/FVC of 59 percent.

In October 2004 the Veteran was afforded a VA C&P respiratory 
examination.  The Veteran reported that he usually has asthma 
attacks once every two weeks in the fall and spring.  He 
indicated that he did not have asthma attacks in the winter 
and only in the summer when he overexerts himself.  Pulmonary 
function testing revealed an FEV-1 of 57 percent of predicted 
and an FEV-1/FVC of 67 percent.

In January 2007 and April 2007 the Veteran was treated for 
shortness of breath at a private hospital.  In a VA treatment 
note, dated in January 2008, the Veteran reported that he was 
using his inhalers more frequently than prescribed.

In September 2008 the Veteran was afforded a VA C&P 
respiratory examination.  The Veteran indicated that he has 
acute asthma attacks with difficulty breathing and cough with 
yellow expectoration.  He reported that he coughs mostly in 
the morning and that the cough is associated with wheezing.  
The Veteran stated that he uses his albuterol four times a 
day and keeps it with him at all times.  He indicated that 
the fall and spring are the worst times for his asthma and 
that walking, making the bed, and bending aggravates 
asthmatic attacks.  The Veteran was noted to be prescribed 
daily inhaled bronchodilators, intermittent inhaled anti-
inflammatories, and daily oral bronchodilators.  The Veteran 
was noted to be prescribed oral steroids approximately twice 
a year for one week or less.  The Veteran was noted to have 
15 days of incapacitation in the prior 12 months.  X-rays of 
the Veteran's chest revealed stable cardiomediastinal 
silhouette, clear lungs without focal air space consolidation 
or pleural effusion, and intact osseous structures.  The x-
rays did not reveal any acute cardiopulmonary process.  
Pulmonary function tests revealed a pre-bronchodilator FEV-1 
of 42 percent of predicted, a post-bronchodilator FEV-1 of 46 
percent of predicted, a pre-bronchodilator FEV-1/FVC of 60 
percent and a post-bronchodilator FEV-1/FVC of 67 percent.

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 30 percent disabling, for the 
period prior to March 4, 1999, is not warranted and that 
entitlement to an evaluation of 60 percent disabling, and no 
higher, for the period beginning March 4, 1999, is warranted.

Prior to October 7, 1996, the Veteran's bronchial asthma did 
not manifest severe disability with frequent attacks of 
asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication and more than light manual labor precluded.  The 
medical evidence revealed that the Veteran was hospitalized 
occasionally for asthma exacerbations and was consistently 
prescribed inhalational bronchodilator therapy, and only 
occasional, intermittent oral systemic steroids.  Upon 
examination by VA in January 1993 the Veteran was not noted 
to have a severe disability with frequent attacks of asthma, 
defined as one or more attacks weekly, to have marked dyspnea 
on exertion between attacks with only temporary relief by 
medication, or to have more than light manual labor 
precluded.  Upon examination in conjunction with his claim 
for Social Security Disability Insurance benefits in March 
1993, the Veteran was noted to report that he wheezed daily, 
was prescribed both oral and inhalational bronchodilators, 
and that he indicated difficulty breathing with exertion.  
However, neither the Veteran nor the examiner indicated that 
the Veteran only gained temporary relief from his medications 
or that he was precluded from more than light manual labor.

Beginning October 7, 1996 and prior to March 4, 1999, the 
Veteran's bronchial asthma did not manifest severe disability 
with frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication or more than light manual 
labor precluded, or an FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The medical records 
reveal that the Veteran's bronchial asthma manifested a pre-
bronchodilator FEV-1 of 62 percent of predicted and a post-
bronchodilator FEV-1 of 54 percent of predicted.  The Veteran 
was consistently treated with inhaled bronchodilators, and 
was treated three to four times a year for acute 
exacerbations of asthma.

The evidence of record reveals that prior to March 4, 1999; 
the manifestations of the Veteran's bronchial asthma most 
nearly approximate the criteria for an evaluation of 30 
percent disabling and no higher.  The Board acknowledges that 
the Veteran has had occasional inpatient treatment for his 
asthmatic symptoms, occasional intermittent treatment with 
oral corticosteroids, and a single FEV-1 less than 55 percent 
of predicted.  However, the preponderance of the evidence is 
against an evaluation in excess of 30 percent disabling prior 
to March 4, 1999 as the Veteran was noted to have only rare 
episodes of shortness of breath.

Beginning March 4, 1999, the Veteran's pulmonary function 
test results revealed FEV-1's predominately between 40 and 55 
percent of predicted and, as such, the Board finds that 
beginning March 4, 1999, an evaluation of 60 percent 
disabling, and no higher, for bronchial asthma is warranted.

Since March 4, 1999, the Veteran's pulmonary function tests 
have revealed FEV-1's of 53, 51, 64, 36, 57, and 42.  The 
Board acknowledges that the Veteran had a single FEV-1 below 
40 percent of predicted.  However, the predominant values are 
between 40 and 55 percent of predicted.  In addition, the 
Veteran's FEV-1/FVC results were predominantly above 55 
percent.  The Veteran's bronchial asthma has not manifested 
pronounced bronchial asthma; asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health, or more than one attack per week 
with episodes of respiratory failure, or; required daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

As such, entitlement to an evaluation in excess of 30 percent 
disabling for bronchial asthma, for the period prior to March 
4, 1999, must be denied and entitlement to an evaluation of 
60 percent disabling, and no higher, for bronchial asthma, 
for the period beginning March 4, 1999, is granted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent disabling for bronchial asthma, for the 
period prior to March 4, 1999, and entitlement to an 
evaluation in excess of 60 percent disabling for bronchial 
asthma, for the period beginning March 4, 1999, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for bronchial asthma, for the period prior to March 
4, 1999, is denied.

Subject to the law and regulations governing payment of 
monetary benefits entitlement to an evaluation of 60 percent 
disabling, and no higher, for bronchial asthma, for the 
period beginning March 4, 1999, is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


